Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12, 14-16 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed did not disclose the genus of monofunctional hydrophobic monomers. Although admittedly the specification as filed disclosed some examples of monofunctional hydrophobic monomers, a species does not support a genus. Furthermore the ratio of claim 29 was not disclosed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 21-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Li et al., Synthesis of Biofunctional Janus Particles, Macromol. Rapid Commun. 2015, 36, 1200−1204, cited by the examiner.

           The reference discloses a process for Synthesis of Biofunctional Janus Particles (title) in which Experimental section 2.3 discloses synthesis of polystyrene/poly(vinyl benzyl chloride) by seeded emulsion polymerization by swelling (hydrophobic)  polystyrene seed particles with a mixture of vinyl benzyl chloride and DVB monomer  followed by polymerization. Note section 2.4 where the product is functionalized by using a click reaction as in claim 17. With regard to claims 5-6 and 21-22, DVB and styrene are both aromatic monomers and are therefore of the same chemical entity and DVB is also “a styrene” as it a vinyl substituted styrene. 

Claims 24-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's arguments filed 4-7-22 have been fully considered but they are not persuasive. 
Applicants have not argued why claim 17 and those dependent thereon are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-3-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765